Citation Nr: 0831589	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disability with leg numbness and pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for 
service connection for low back condition with leg numbness 
and pain.  As this claim for service connection had been 
denied in a final decision in October 1985, it appears that 
the RO implicitly reopened the veteran's claim by addressing 
the merits of the claim without specifically finding that new 
and material evidence had been received.  Before the Board 
may reopen a previously denied claim, however, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for low back 
condition with leg numbness and pain will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By an unappealed RO decision dated in October 1985, the 
veteran's claim for service connection for a low back 
condition was denied because the evidence of record showed 
that the veteran's low back condition was not incurred in or 
aggravated by military service.

2.  Evidence received since the October 1985 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The October 1985 RO decision denying the veteran's claim 
for service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
condition has been submitted. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As the issue of whether new and material evidence 
has been received has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error.  A 
determination as to whether additional required notice and 
development has been accomplished would be premature at this 
time, as the veteran's service connection claim is being 
remanded for further adjudicative action.

II. New and Material Evidence

Service connection for shell fragments wounds of the upper 
back was established by rating action in March 1970.  While 
the veteran's service medical records were not associated 
with the claims folder, the record reflected that he had been 
awarded the Purple Heart.  

An unappealed rating decision dated October 1985 denied the 
veteran's claim for a low back condition, because the 
evidence of record showed that the veteran's low back 
condition was not incurred in or aggravated by military 
service.  It was noted that available records showed no 
evidence of a chronic low back disability.  The veteran did 
not file a notice of disagreement after the October 1985 
rating decision.  Therefore, the rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) 2007.

The Board notes that since the October 1985 rating decision, 
the veteran has submitted several pieces of relevant 
evidence, including a July 1997 medical report from St. 
John's Hospital in which x-rays revealed degenerative changes 
in the lumbar spine with changes at L2 suggestive of an old 
fracture, and a September 2005 opinion letter from B. Eastes, 
M.D., in which he opines that "it is quite possible that the 
injury [the veteran] sustained in Viet Nam contributed a 
great deal to his degenerative disc disease in his spine."  
The veteran has also submitted his own lay statements 
concerning his disability and how his low back was injured.  
As the newly received evidence relates directly to the issue 
of whether the veteran has a chronic condition that was 
incurred in or aggravated by service, and raises a reasonable 
possibility of substantiating his claim, the Board concludes 
that it satisfies the low threshold requirement for new and 
material evidence.  The claim is therefore reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a low back 
condition with leg numbness and pain is reopened.  To this 
extent, and to this extent only, the appeal is granted.




REMAND

The appellant is a combat veteran who served during the 
Vietnam era and was awarded the Purple Heart.  The veteran 
contends that his back was injured in March 1969 during a 
mortar attack in Vietnam in which the force from an explosion 
collapsed his bunker and drove him and a fellow serviceman 
two to three feet into the ground.  (See VA examination 
report, May 2005; C. Levine letter, September 2005; B. 
Eastes, M.D. letter, September 2005.)  He claims that he was 
treated for minor shrapnel wounds at the time, but has had 
persistent and progressively worsening arthritic problems of 
the spine and shoulders since his service discharge in July 
1969.  Id.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of this claim.

The evidence of record indicates that following active 
service, the veteran neither sought nor received medical 
treatment for back pain until December 1982 after injuring 
his back while lifting his child.  The record further 
indicates that the veteran did not seek treatment for back 
problems again until August 1983 when he sustained an upper 
back injury at work while carrying a heavy mail bag.  (See 
Groesbeck Industrial Medicenter, P.C., record, August 1983.)  
The treatment record indicates a diagnosis of cervical spine 
strain.  Id.  X-ray studies showed changes suggestive of 
degenerative arthritis.  Id.

In July 1997, the veteran was treated at St. John's Hospital 
in Detroit, Michigan, for pain in the left sacroiliac area.  
(See St. John's Hospital treatment record, July 1997.)  Upon 
examining the veteran's lumbosacral spine, the physician 
noted "[h]eight and alignment of the lumbar vertebrae are 
maintained.  There is loss of height of the anterior superior 
margin of the body of L2.  This is probably related to an old 
fracture."  Id.  (Emphasis added.)  The diagnosis was 
degenerative changes in the lumbar spine with changes at L2 
suggestive of old fracture.  Id.

In a letter dated September 2005, the veteran's private 
physician, B. Eastes, M.D., discussed the injury the veteran 
sustained during the mortar attack in Vietnam in 1969 and 
provided the following opinion:

Given the severity of his injury and the fact 
that his symptoms began shortly after the 
incident, it is quite possible that the 
injury he sustained in Viet Nam contributed a 
great deal to his degenerative disc disease 
in his spine.

The Board notes that in a May 2005 VA examination, the VA 
examiner referred to x-rays of the veteran's lumbar spine and 
noted degenerative changes in the lower lumbar area between 
L3-L4, L4-L5 and L5-S1.  Because this examiner did not 
provide an opinion as to whether it was at least as likely as 
not that the veteran's current back condition was related to 
his military service, he was asked to review the claims file 
again and provide an opinion.  In a memorandum dated June 29, 
2006, the VA examiner stated that after reviewing the 
veteran's claims folder for a second time, it was his opinion 
that the veteran's current back disorder was not incurred 
during his active service period.  In rendering his opinion, 
the examiner specifically noted that he had reviewed the 
information from the veteran's claims file dated March 27, 
2000, a record dated February 16, 1970, a record of a CT scan 
dated May 1, 2001, an EMG report dated June 1, 2001, an MRI 
report dated January 15, 2005, and an EMG report dated 
January 17, 2005.  He did not, however, indicate that he had 
reviewed the July 1997 medical record from St. John's 
Hospital in which it was stated that the loss of height in 
the veteran's lumbar spine was "probably related to an old 
fracture."

In November 2007, in response to an RO request for a 
clarification of his original medical opinion, the same VA 
examiner provided an opinion in which he stated that he had 
reviewed his examination report, including the September 2005 
letter from Dr. Eastes, which had been specifically mentioned 
as being missing from the claims file.  The examiner stated 
that after reviewing Dr. Eastes's letter, his opinion 
remained the same.  He did not, however, indicate whether he 
had reviewed the July 1997 medical record from St. John's 
Hospital.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  As the VA examiner offered no 
opinion regarding the July 1997 medical record from St. 
John's Hospital (and it would appear, based on the examiner's 
specific reference to having reviewed only certain medical 
records in the claims file, that he may not have reviewed 
this record), and because the veteran's private physician 
opined that it was "quite possible" that the injury he 
sustained in Vietnam contributed to his degenerative disc 
disease of the spine, the Board finds that another VA 
examination is necessary to obtain a clearer medical opinion 
as to whether the veteran's low back disability with leg 
numbness and pain is service-connected.

The incident of combat-related back injury is presumed in 
this case.  See 38 U.S.C.A. 1154(b).  However, the question 
remains as to whether the veteran's current back disabilities 
are etiologically related to his in-service back injury.  The 
May 2005 and June 2006 VA examinations are insufficient to 
decide this claim because of the issue as to whether the 
previous VA examiner reviewed the July 1997 St. John's 
Hospital medical record, including an x-ray impression of a 
probable old fracture of the lumbar spine.  In addition, the 
VA has a heightened duty to assist in this case because the 
veteran's service treatment records have not been located.  
O'Hare v. Derwinski, 7 Vet. App. 261 (1992).  In light of the 
above considerations, the Board finds that a new VA 
examination and opinion is required in this case.  See 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination with an 
orthopedist to determine whether his low 
back disability with leg numbness and pain 
is service-connected.  Any tests deemed 
necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
such disorder is related to service, or is 
caused or aggravated (permanent worsening 
as opposed to temporary flare-ups or 
increase in symptoms) by the veteran's 
active military service.  Please instruct 
the examiner to review the July 1997 St. 
John's Hospital record and specifically 
address whether the summary/findings 
therein affects his or her opinion.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

Please note that because the veteran 
(through his representative) has suggested 
a possible bias due to the fact that both 
his May 2005 and June 2006 examinations 
were conducted by the same VA examiner (S. 
Maitra, M.D.) (See Form 646, November 
2007), the examination should be scheduled 
with a different examiner.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


